Citation Nr: 1738125	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  08-06 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for fibroid cyst on right ovary, status post hysterectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1986 to July 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2010 issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2010, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record.  This case was previously before the Board in September 2010 and February 2013.  The Board finds there is compliance with the prior remands.

Subsequent to the most recent supplemental statement of the case, additional evidence has been added to the claims file.  No waiver of Agency of Original Jurisdiction review (AOJ) was submitted; however, the Board finds the evidence was duplicative and/or irrelevant to the issue being decided herein.  Thus, no waiver is required.  See 38 C.F.R. § 20.1304 (2016).


FINDING OF FACT

The Veteran's fibroid cyst on right ovary, status post hysterectomy is not related to active military service.  


CONCLUSION OF LAW

The criteria for service connection for fibroid cyst on right ovary, status post hysterectomy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.303(2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor her representative has raised any specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Also, neither the Veteran nor her representative has raised any issues concerning the hearing held before the undersigned with respect to the claim currently on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The discussion below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

The Veteran claims entitlement to service connection for fibroid cyst on right ovary, status post hysterectomy.  Specifically, asserting in her August 2009 claim that she experienced chronic abdominal pain, cramps, and bleeding more than once a month during service.  These symptoms were treated with Motrin and continued until the present day, at which point she was found to have a fibroid cyst.  Her representative elaborated in a May 2012 statement that the cyst had been growing for many years and had been the "yet to be discovered" source of her in-service abdominal pain.  

The regulations pertinent to the Veteran's service connection claim (38 C.F.R. §§ 3.102, 3.303) were initially provided to the Veteran in the April 2010 statement of the case.  Since she has had adequate notice of the pertinent laws, they will not be repeated here.

Upon careful consideration of the Veteran's allegations in conjunction with all the evidence of record and applicable law and regulations, and for the reasons set forth below, the Board finds that the evidence weighs against the Veteran's service connection claim for fibroid cyst on right ovary, status post hysterectomy.  

Initially, the Board notes that VA treatment records indicate the Veteran underwent a pelvic sonogram in May 2009 that revealed a left mass, which could be a pedunculated fibroid.  Magnetic resonance imaging (MRI) in June 2009 revealed symptomatic uterine fibroid and ovarian vs. para ovarian cyst.  An October 2009 private treatment record states the Veteran underwent a total laparoscopic hysterectomy, bilateral salpingo-oophorectomy, laparoscopic enterolysis, cystoscopy.  Pre-operative diagnoses were fibroid uterus, menorrhagia and right ovarian cyst, and post-operative diagnoses were fibroid uterus and intestinal adhesions.  Thus, a current disability has been shown during the pendency of the appeal.  

The Board recognizes the Veteran's assertions that she suffered abdominal pain and gynecological problems in-service and the Board notes service treatment records reveal she complained of menstrual cramps, abdominal pain, and abnormal bleeding.  Also, she was assessed with polymenorrhea and dysmenorrheal/dysfunctional uterine bleeding.  See November 1986, January 1987, October 1988, October 1993, December 1993, March 1996, October 1996, and November 2004 service treatment records.  While the Veteran claims these in-service symptoms are related to the uterine fibroid and ovarian cyst found in 2009, she is not competent to make this conclusion.  Although lay persons are competent to provide opinions on some medical issues, the specific disabilities in this case fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There are many different possible genitourinary conditions and a layperson is not competent to diagnose among them or to provide an etiology as they involve internal disease processes.  Therefore, the Board finds that the Veteran's statements of record cannot be accepted as competent evidence sufficient to establish service connection for fibroid cyst on right ovary, status post hysterectomy.  

The Board acknowledges a May 2012 statement from Dr. S.M.Z. that notes the Veteran had been under his care since 2009 and presented with a long history of lower abdominal pain.  Dr. S.M.Z. found that "[i]t is likely that the fibroid has been growing for many years and causing problems with lower abdominal pain."  He further notes that he did not review the Veteran's prior medical records, but instead relied on the Veteran's reported history of having such problems while on active duty.  The Board finds little probative value in this medical opinion.  Indeed, it is clear such opinion was only based on the Veteran's reported history and not on review of service treatment or post-service medical records.  Moreover, the physician did not provide a rationale, his opinion was merely conclusory and speculative.  A bare conclusion, even by a medical professional, has little probative value.  

The Board finds the January 2010 VA examiner's opinion to be of great probative value because the conclusions are supported by medical rationale and are consistent with the verifiable facts regarding the Veteran's contentions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Indeed, after considering the Veteran's lay statements, service treatment records, and post-service medical records, the examiner found that an opinion could not be offered regarding service connection for hysterectomy with fibroid cysts on right ovary due to the bleeding and cramps during service because such knowledge was not available in the medical literature and any opinion would be speculation.  The Board finds there is no competent, credible, or persuasive medical evidence of record that relates the Veteran's in-service abdominal pain and gynecological problems to her uterine fibroid and ovarian cyst.  As noted, the positive opinion was speculative and unsupported by any rationale.  Moreover, an April 2008 VA treatment record notes the Veteran underwent a routine gynecological examination in which pelvic examination revealed no masses or tenderness.  Assessment was normal gynecological examination.  As this examination occurred after service and before 2009, it further weighs against her claim that her reported in-service symptoms are related to the uterine fibroid and ovarian cyst found in 2009.  

Therefore, the evidence thus weighs against a finding that the Veteran has fibroid cyst on right ovary, status post hysterectomy related in any way to service.  Therefore, service connection must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for fibroid cyst on right ovary, status post hysterectomy is denied. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


